Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite a customer complex mall in which general members as final customers are able to purchase products and services and a membership mall in which only business members are able to purchase products; and calculates a predetermined point value (PV) in association with a personal code of the business member according to sales generated when the business member purchases or sells the products in the customer complex mall and the membership mall, wherein the personal code is configured by combining an online ID of the business member, division information of the customer complex mall and the membership mall, and address information of the product, the PV tracking management unit includes a personal code of an upper member recommending the business member, a personal code of a lower member recommended and registered by the business member, and a personal code association terminal in which a predetermined code level of determining a member rating is stored according to a point value (PV) of the business member, the customer complex mall includes a member sales unit for selling products manufactured or distributed by the business member to general customers; an affiliate business unit for selling products and services of an affiliate for travel goods, car rental goods, airline tickets and offline services; and a reward sales management unit including a coupon management for delivering and managing a discount coupon issued by the affiliate and the business member to general members and a reward management terminal managing a reward according to the products and the services sold to the general member, the reward sales management unit includes a reward transmission which transmits a reward for the business member and a sales performance for products in which the business member is registered as a recommender, a complex mall performance management unit which converts and manages the reward and sales performance transmitted from the reward transmission terminal to the point value (PV), the reward management terminal manages a franchise reward provided directly by a franchise opened in the customer complex mall, the reward transmission terminal transmits the franchise reward to the complex mall performance management unit, and the complex mall performance management unit converts the franchise reward to the point value (PV) to be used for the compensation of the business member, the customer complex mall includes a product price setting for setting the purchase prices of products purchasable by the general member and the business member at a predetermined rate, respectively, when the purchase price is set so that the business member is able to buy the product more cheaply to promote the conversion of the general member to the business member, the member sales unit includes a product recommendation terminal which transmits a product list which is calculated based on a monthly sales performance of the product so as to register and sell products with the calculated monthly sales performance and excellent preference of the general member in the membership mall, includes a family tree generation unit which generates a family tree having a binary structure by grouping a point value (PV) of the business member and point values (PVs) of a plurality of lower business members recommended by the business member into a large performance and a small performance to be divided into left and right sides; and
a compensation calculation unit which calculates the code level of the business member based on the large performance and the small performance and calculates a compensation bonus of the business member according to a predetermined compensation rate based on the calculated code level, the compensation bonus consists of a weekly pay bonus calculated in weekly units, and a monthly pay bonus calculated in monthly units, the weekly pay bonus includes a recommended bonus which is paid according to a weekly PV calculated depending on weekly new sales and repurchased sales of a lower member recommended by the business member who achieves the code level at a predetermined level or more and a team bonus which is paid at a predetermined rate according to the small performance generated in the family tree, the monthly pay bonus includes a leadership bonus which is paid according to a predetermined rate when the business member who achieves the code level at a predetermined level or more achieves the small performance at a monthly PV or more, and a leadership matching bonus which is paid according to a predetermined rate based on the small performance of only the business member who achieves the leadership bonus at a predetermined level or more and the lower member, and the family tree generation unit includes a multi-code generation terminal which generates an avatar code of the business member so that some of the point value (PV) of the business member who achieves the code level at a predetermined level or more is included in the bottom of the small performance.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are a marketing server, a point server including a PV tracking management unit which, coupon management terminal, reward terminal, point sever, price terminal.   These are considered generic.  Also, based on the spec, the avatar code is a type of code and not virtual reality technology or the like.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-4 are not considered directed to any additional non-abstract claim elements. The batch transmitting, locating functions, and kiosk functions with thumbnails are considered generic.  So, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 4 uses the term “SNS” and while “SNS” is found in the Spec, no description of it could be found.  Hence, it is uncertain what SNS is or means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bamborough (20060235764).
Claim 1. Note: Based on Applicant Spec, Examiner interprets that customer complex mall is not necessarily a physical or offline shopping mall.  Rather, it can be interpreted as a portal or website for multiple businesses.
Bamborough discloses a business platform for network marketing in which a customer complex mall used by general members as customers to purchase tangible/intangible products and a membership mall used by business members are doubly operated, the business platform for network marketing comprising:
a marketing server constructed with a customer complex mall in which general members as final customers are able to purchase products and services and a membership mall in which only business members are able to purchase products ([22]; also the mall is interpreted as an e-commerce site with multiple merchants, see Bamborough at [244, 566]); and
a point server including a PV tracking management unit which calculates a predetermined point value (PV) in association with a personal code of the business member according to sales generated when the business member purchases or sells the products in the customer complex mall and the membership mall (see points at [12]),
wherein the personal code is configured by combining an online ID of the business member, division information of the customer complex mall and the membership mall, and address information of the product (note points at [16, 275, 299, 426, 623] and that points are based on member and level and the product which is interpreted to read on this feature; also see identifier and points at [620]),
the PV tracking management unit includes a personal code of an upper member recommending the business member, a personal code of a lower member recommended and registered by the business member (see referrals at [267, 268, 443] and family tree and upline/downline at [277]), and a personal code association terminal in which a predetermined code level of determining a member rating is stored according to a point value (PV) of the business member (see [620, 623] and the different user types and points),
the customer complex mall includes a member sales unit for selling products manufactured or distributed by the business member to general customers [271]; an affiliate business unit for selling products and services of an affiliate for travel goods, car rental goods, airline tickets and offline services (see affiliate at [244, 566]; also see sales at [22]; see products and service at [5], see rental car at [611] and travel at [241]; also airline tickets is considered non-functional descriptive material as the product/service being an airline ticket is not used in the claim and makes no difference in the rest of the claim); and a reward sales management unit including a coupon management terminal for delivering and managing a discount coupon issued by the affiliate and the business member to general members and a reward management terminal managing a reward according to the products and the services sold to the general member (see coupon at [452, 518], see rewards at [12, 16], see rewards and discounts/incentives at [608, 629]),
the reward sales management unit includes a reward transmission terminal which transmits a reward for the business member and a sales performance for products in which the business member is registered as a recommender to the point server (see points and bonus at [258, 275, 298]; also see referrals at [267, 268, 443. 522]; also see recommended at [663]),
the point server includes a complex mall performance management unit which converts and manages the reward and sales performance transmitted from the reward transmission terminal to the point value (PV) (see points at [426, 623]),
the reward management terminal manages a franchise reward provided directly by a franchise opened in the customer complex mall, the reward transmission terminal transmits the franchise reward to the complex mall performance management unit, and the complex mall performance management unit converts the franchise reward to the point value (PV) to be used for the compensation of the business member (the multilevel marketing with IBO or independent distributors is interpreted to read on franchise [6, 8, 265]; and see IBO and points at [299]),
the customer complex mall includes a product price setting terminal for setting the purchase prices of products purchasable by the general member and the business member at a predetermined rate, respectively (see price at [236]),
when the purchase price is set so that the business member is able to buy the product more cheaply to promote the conversion of the general member to the business member (see price at [236]),
the member sales unit includes a product recommendation terminal which transmits a product list which is calculated based on a monthly sales performance of the product so as to register and sell products with the calculated monthly sales performance and excellent preference of the general member in the membership mall (see recommend at [516, 517, 530, 663], see favorites and habits at [250], see popular at [732]; see different product lines at [9] and tracking product sales at [23]),
the point server includes a family tree generation unit which generates a family tree having a binary structure by grouping a point value (PV) of the business member and point values (PVs) of a plurality of lower business members recommended by the business member into a large performance and a small performance to be divided into left and right sides (see tree and upline/downline at [277, 640, 646]); and
a compensation calculation unit which calculates the code level of the business member based on the large performance and the small performance and calculates a compensation bonus of the business member according to a predetermined compensation rate based on the calculated code level (see bonus, level, bracket performance at [258, 275, 298, 299]),
the compensation bonus consists of a pay bonus calculated in units, and a monthly pay bonus calculated in monthly units (see bonus and month at [262, 302]).  Bamborough does not explicitly disclose a pay bonus in weekly units.  However, Bamborough discloses deals of the week [512] and also specified period of time related to performance an bonus [311].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bamborough’s weekly to Bamborough’s bonus over time periods.  One would have been motivated to do this in order to better offer relevant bonuses.
Bamborough further discloses the weekly pay bonus (see preceding) includes a recommended bonus which is paid according to a weekly PV calculated depending on weekly new sales and repurchased sales of a lower member recommended by the business member who achieves the code level at a predetermined level or more and a team bonus which is paid at a predetermined rate according to the small performance generated in the family tree (see bonus, level, bracket performance at [258, 275, 298, 299]; see tree and upline/downline at [277, 640, 646]; see referrals at [267, 268, 443. 522]; see recommended at [663]),
the monthly pay bonus includes a leadership bonus which is paid according to a predetermined rate when the business member who achieves the code level at a predetermined level or more achieves the small performance at a monthly PV or more, and a leadership matching bonus which is paid according to a predetermined rate based on the small performance of only the business member who achieves the leadership bonus at a predetermined level or more and the lower member (see bonus, level, bracket performance at [258, 275, 298, 299]; see tree and upline/downline at [277, 640, 646]; see referrals at [267, 268, 443. 522]), and
the family tree generation unit includes a multi-code generation terminal which generates an avatar code of the business member so that some of the point value (PV) of the business member who achieves the code level at a predetermined level or more is included in the bottom of the small performance (see bonus, level, bracket performance at [258, 275, 298, 299]; see family tree and upline/downline at [277, 640, 646]; see referrals at [267, 268, 443. 522]; in regards to avatar note avatar at page 8, 17 of Applicant Spec, this feature is interpreted as a code linking the business member to the tree/upline/downline so they can be identified. This feature is shown with the tree/upline/downline and bonus structure features shown above being paid to many different members in the tree/upline/downline).

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bamborough (20060235764) in view of Official Notice.
Claim 2. Bamborough further discloses the business platform for network marketing of claim 1, wherein the reward sales management unit includes a member coupon transmission terminal for transmitting the discount coupon to the business member of the membership mall (see coupon at [452, 518], see rewards at [12, 16], see rewards and discounts/incentives at [608, 629]).  Bamborough does not explicitly disclose batch-transmitting the coupon data.  However, Examiner takes Official Notice that batch transmitting is old and well known before Applicant’s priority date. Batch transmitting is a common way to send large or regular data sets.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add batch transmitting to Bamborough’s coupon transmitting.  One would have been motivated to do this in order to better send coupons.
Claim 3. Bamborough discloses search [107, 245, 250, 455], assign IBO to client based on geographic proximit [273, 400], direct sales to client [274], info by geographical area [556], Maps [609].  Bamborough does not explicitly disclose the business platform for network marketing of claim 1, wherein the customer complex mall includes a position search unit which provides a search service for the position of an offline store so as to search an offline store providing products and services in a mobile phone and purchase the products and the services.  However, Examiner takes Official Notice that store search by location from a mobile phone is old and well known.  People have been using smart phones long before Applicant’s priority date to find store locations for possible shopping.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add phone’s for store locating to Bamborough’s maps, geographic search, geographic assigning, and direct sales.  One would have been motivated to do this in order to better locate places for purchasing or sales.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bamborough (20060235764) in view of Schwitzky (20130030871) in view of Official Notice.
Claim 4. Examiner notes that SNS is not described in Applicant Spec.  See the 112 above. Bamborough discloses the discounts and coupons above and also the seller ids above (see rejection above).  Bamborough does not explicitly disclose the business platform for network marketing of claim 1, wherein the customer complex mall includes a media commerce unit including a real-time streaming promotion terminal which promotes a product provided in real time in a predetermined time zone as a video and a community promotion terminal which may easily link an event homage address and thumbnails related with the product so as to promote the video of the real-time streaming promotion terminal in conjunction with the seller id in an SNS of the business member in advance; and an SNS saving terminal which saves the sales generated when the general member accesses the SNS of the business member through promotion phrases according to the seller id.  However, Schwitzky discloses a kiosk with video and streaming to sell products from a particular seller [18].  And, Examiner takes Official Notice that thumbnails for clicking to get more content are old and well known.  Thumbnails have been commonly used long before Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add thumbnails and kiosk’s to sell product from a particular seller to Bamborough’s particular seller selling product.  One would have been motivated to do this in order to better sell products.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note Patent Application 17332940 and MLM or Mulilevel marketing there;
Note the other cited references like Rolf and MLM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/6/22